DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 5/25/2021, with respect to the rejections of amended claims 1 and 14 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Miyabe (4491830), Leitch (4839527), Liu (7440659), and Sevick-Muraca (5818583).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabe (United States Patent 4491830) in view of Leitch (United States Patent 4839527) in view of Liu et al (United States Patent 7440659) in view of Sevick-Muraca et al (United States Patent 5818583), hereafter referred to as “MLLS”.
As to claim 1, Miyabe teaches a detection system for measuring one or more conditions within a predetermined area comprising:
 	a fiber harness (Figure 2) having a fiber optic cable for transmitting and receiving light (Figure 2, element F1, etc, see column 3, lines 52-64), the fiber optic cable defining a node arranged at the predetermined area (Figure 3, element 711) arranged to measure the condition (Figure 2, elements D1, etc. in conjunction with Figure 3, atmosphere inside element 711, see column 7, lines 10-24), wherein the node is arranged such that light emitted from the node via an emitter core (Figure 3, element FPb) of the fiber optic cable (Figure 2, element F1) to the predetermined area is scattered by an atmosphere adjacent the node (Figure 3, element 712 “smoke inlets”) ;
 	a control system operably coupled to the fiber harness (Figure 3, “Control Signal Station”).
 	Miyabe does not teach the scattered light is received via the node by a first receiving core of the fiber optic cable and transmitted to the control system. However, it 
 	Miyabe does not teach the scattered light is received via the node by a first receiving core and a second receiving core of the fiber optic cable. However, it is known in the art as taught by Liu. Liu teaches scattered light is received via the node by a first receiving core (Figure 5, element 72) and a second receiving core (Figure 5, element 74) of the fiber optic cable (Abstract, also column 6, lines 9-26). It would have been obvious to one of ordinary skill in the art at the time of filing to have scattered light is received via the node by a first receiving core and a second receiving core of the fiber optic cable, in order to better analyze optical properties.
 	Miyabe does not teach a light mold connected to the node, wherein the emitter core, the first receiving core, and the second receiving core are mounted in a desired orientation at the node via the light mold, the first receiving core being arranged to receive light at a first scattering angle relative to the emitter core and the second receiving core being arranged to receive light at a second scattering angle relative to the emitter core, the first scattering angle being different than the second scattering angle. However, it is known in the art as taught by Liu. Liu teaches a light mold (Figure 5, element 75) connected to the node, wherein the emitter core (Figure 5, element 70), the first receiving core (Figure 5, element 72), and the second receiving core (Figure 5, 
 	Miyabe does not teach light at the first scattering angle and the light at the second scattering angle is transmitted to the control system via the first receiving core and the second receiving core. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have two fibers to carry signals measured at different angles, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)B. This is shown by Liu, who teaches light from both scattering angles is carried from the mold (Figure 5, element 75) elsewhere for processing (Figure 5, optic lines 72 & 74 extend above element 75).

 	As to claim 2, MLLS teaches everything claimed, as applied above in claim 1, in addition Liu teaches a light sensitive device (Figure 5, element 80), wherein the light sensitive device is operably coupled to a control unit the first receiving core, and the second receiving core (Figure 5). It would have been obvious to one of ordinary skill in the art at the time of filing to have a light sensitive device, wherein the light sensitive device is operably coupled to a control unit the first receiving core, and the second receiving core, in order to more efficiently analyze the light.
As to claim 3, MLLS teaches everything claimed, as applied above in claim 2, in addition Miyabe teaches the light sensitive device converts the light at the first scattering angle and the light at the second scattering angle associated with the node into a signal receivable by the control unit (Figure 3, elements 713, 72, 8).

As to claim 4, MLLS teaches everything claimed, as applied above in claim 2, in addition Miyabe teaches the light sensitive device is a photodiode (column 5, lines 41-42).
As to claim 5, MLLS teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches a light source for transmitting light to the node (Figure 1, element 2).
As to claim 6, MLLS teaches everything claimed, as applied above in claim 5, in addition Leitch teaches the light source is a laser diode (column 3, lines 1-2). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light source be a laser diode, in order to take advantage of their low cost and reliability.
As to claim 7, MLLS teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches the light source is operably coupled to the control unit and the at least one core (Figure 3, elements 2 & 4 are connected, and both part of the Central Signal Station).
As to claim 12, MLLS teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches the condition is the presence of smoke in the predetermined area (column 4, lines 13-15).
As to claim 14, the method would flow from the apparatus of claim 1.
As to claim 18, the method would flow from the apparatus of claim 3.
As to claim 19, the method would flow from the apparatus of claim 12.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MLLS, and in further view of Corl et al (United States Patent 4870394).
As to claim 11, MLLS teaches everything claimed, as applied above in claim 1, with the exception of the predetermined area is a portion of an aircraft. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II). In this case, this is demonstrated by Corl, who teaches the predetermined area is a portion of an aircraft (Figure 1 teaches detectors in multiple areas of an aircraft). It would have been obvious to one of ordinary skill in the art at the time of filing to have the predetermined area be a portion of an aircraft, in order to promptly detect and locate a danger to the aircraft.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over MLLS, and in further view of Politze et al (United States Patent 6218950).
As to claim 16, MLLS teaches everything claimed, as applied above in claim 14, with the exception of determining at least one of the presence and magnitude of the one or more conditions includes evaluating the signal using cross correlation of the signals associated with the first scattering angle and the second scattering angle. However, it is known in the art as taught by Politze. Politze teaches determining at least one of the presence and magnitude of the one or more conditions includes evaluating the signal using cross correlation of the signals associated with the first scattering angle and the second scattering angle (column 2, lines 14-36). It would have been obvious to one of ordinary skill in the art at the time of filing to have determining at least one of the presence and magnitude of the one or more conditions includes evaluating the signal using cross correlation of the signals associated with the first scattering angle and the second scattering angle, in order to better prevent false positives.
As to claim 17, MLLS teaches everything claimed, as applied above in claim 14, with the exception of determining at least one of the presence and magnitude of the one or more conditions includes evaluating the at least one signal using a ratio of the signals associated with the first scattering angle and the second scattering angle. However, it is known in the art as taught by Politze. Politze teaches determining at least one of the presence and magnitude of the one or more conditions includes evaluating the at least one signal using a ratio of the signals associated with the first scattering angle and the second scattering angle (Abstract, third sentence). It would have been obvious to one of ordinary skill in the art at the time of filing to have determining at least one of the presence and magnitude of the one or more conditions includes evaluating the at least one signal using a ratio of the signals associated with the first scattering angle and the second scattering angle, in order to better prevent false positives.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877       

/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877